Citation Nr: 0006203	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  96-45 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.

2.  Entitlement to an increased evaluation for residuals of a 
duodenal ulcer, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1940 
to September 1945 and September 1948 to March 1965.  This 
matter comes to the Board of Veterans' Appeals (Board) from a 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) January 1995 rating decision which, in pertinent 
part, granted service connection for hemorrhoids and 
residuals of a duodenal ulcer, assigning ratings of zero and 
10 percent, respectively, effective November 4, 1993.


REMAND

The veteran has disagreed with the noncompensable rating 
assigned his service-connected hemorrhoids and the 10 percent 
rating assigned his service-connected residuals of a duodenal 
ulcer.  He maintains that increased ratings are warranted for 
both disabilities.

Initially, the veteran's claims for increased ratings are 
well grounded under 38 U.S.C.A. § 5107(a), as they are 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Here, his contentions 
concerning severity of the hemorrhoids and residuals of 
duodenal ulcer (within the competence of a lay party to 
report) are sufficient to well ground his claims.

The record discloses that, following issuance of the 
statement of the case in September 1996, additional evidence 
was received by the RO.  In particular, copies of private 
medical records from Garfield Medical Center, dated from 
December 1993 to August 1995, were associated with the claims 
folder in December 1996.  However, there is no indication 
that this evidence was formally reviewed by the RO in any 
rating action pertaining to the claims on appeal; this fact 
did not escape the attention of the veteran's representative.  
(See October 1999 VA Form 1-646.)  As this evidence pertains 
to the claims on appeal, a referral to RO for review and 
preparation of a supplemental statement of the case is 
appropriate.  See Thurber v. Brown, 5 Vet. App. 119, 124 
(1993); 38 C.F.R. § 3.103(d) (1999).

Evidence received pursuant to 38 C.F.R. § 19.37(b) must be 
referred to the RO unless such consideration is waived by the 
appellant or representative, or unless the Board grants the 
benefits requested on appeal.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  38 C.F.R. 
§ 20.1304(c) (1999).  No such waiver is in evidence.

Additionally, the record demonstrates that the veteran was 
last afforded a VA medical examination for compensation 
purposes in April 1995 (almost 5 years ago).  Another 
examination is not required solely due to the passage of time 
since an otherwise adequate examination report was prepared, 
but because the recently received private medical evidence 
contains evidence suggesting the possibility that the 
service-connected disabilities at issue here may have 
undergone increased severity since the time of the prior 
examination, the Board believes that a contemporaneous VA 
medical examination is necessary here under the 
circumstances.  See Caffrey v. Brown, 6 Vet. App. 377 (1994).   

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

The RO should schedule the veteran for a 
VA medical examination of his hemorrhoids 
and residuals of duodenal ulcer 
disability.  The veteran's claims folder 
must be made available to the examiner 
for review in conjunction with the 
examination.  The RO should then 
readjudicate the issues of entitlement to 
an increased (compensable) evaluation for 
hemorrhoids and entitlement to an 
increased evaluation for residuals of a 
duodenal ulcer, currently rated as 10 
percent disabling.  In so doing, the RO 
should specifically document 
consideration of the private medical 
records, dated from December 1993 to 
August 1995, which were associated with 
the claims folder in December 1996.

If the benefits sought on appeal are not granted, the RO 
should issue a supplemental statement of the case and provide 
the veteran and his representative an opportunity to respond.  
He may submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board 
is appealable to the U.S. Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1999).


